Crapser, J. (dissenting.)
I dissent and vote for the reversal
of the order of the county judge on the ground that the written appraisal agreement, "designation of umpire and written award were all regular upon the face thereof, and that the only way they can be set aside or vacated is by an action in equity and the court had no jurisdiction to attempt to decide the‘matter upon affidavits. (Garrebrant v. Continental Ins. Co., 75 N. J. Law, 577; 14 R. C. L. 1363; Schmitt Brothers v. Boston Ins. Co., 82 App. Div. 234; New York Mutual Sav. Assn. v. Manchester Assurance Co., 94 id. 104.)
Order affirmed, with ten dollars costs and disbursements.